Si-BASED NEGATIVE ELECTRODE ACTIVE MATERIAL
DETAILED ACTION

 Remarks
Applicant' s amendments and arguments have been entered. A reply to the Applicant' s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant' s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1, 3-6, 10-11 and 13-15 are pending and are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoi et al. (JP 2016035825 A, whose English machine translation is being employed for citation purposes, hereafter Shimoi).
Regarding claim 1, Shimoi teaches a Si-based negative electrode active material, consisting of a) Si; b) oxygen (O); and c) a compound (e.g., Cu3Si) containing Si and an element Cu (See, e.g., Example 1 in Table 1),
wherein the content of Si in the negative electrode active material is 78.2 by weight, the content of oxygen atoms is 4.3 % by weight, and the content of the Cu is 17.5 % by weight. The above values lie in the claimed ranges, respectively.
Shimoi further teaches that a pulverization is performed for the negative electrode active material and “the appropriate range of conditions for the pulverization process” can be adjusted ([0015], lines 364-367). Thus, one of ordinary skill in the art would readily appreciate that the size (and therefore the volume) of the particles of the negative electrode active material can be adjusted. Further, for a certain amount of the negative electrode active material, the true density of the negative electrode active material can thus be adjusted. As such, one of ordinary skill in the art would readily have arrived at the claimed range of 2.5 g/cm3 or more through routine optimization. See MPEP § 2144.05.
The limitation “in an X-ray diffraction pattern measured by a powder X-ray diffraction (XRD) device using Cu-Kα1 rays, a full width at half maximum of a peak of a (111) plane of Si is 0.25 or more; and a peak intensity of the peak of the (111) plane of Si is less than 20,000 cps” represents properties or characteristics of the claimed Si. Since Shimoi teaches the same Si as claimed, the claimed properties or characteristics is necessarily present. According to MPEP 2112: “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 3, Shimoi teaches the Si-based negative electrode active material according to claim 1, wherein the compound containing Si and the element M (i.e., Cu) is a silicide represented by CuxSiy (i.e., Cu3Si), wherein x/y=3, reading on the claimed range of x/y.
Regarding claim 4, Shimoi teaches the Si-based negative electrode active material according to claim 3. The instantly claimed limitation “in an X-ray diffraction pattern measured by a powder X-ray diffraction (XRD) device using Cu-Kα1 rays, the ratio of the peak intensity of the peak of the (111) plane of Si to the peak intensity of the main peak of the silicide represented by MxSiy is less than 1” represents properties or characteristics of the claimed Si and silicide. Since Shimoi teaches the same Si and silicide as claimed, the claimed properties or characteristics is necessarily present. According to MPEP 2112: “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 5, Shimoi teaches the Si-based negative electrode active material according to claim 1, wherein the particle size of the negative electrode active material can be adjusted, as addressed above. One of ordinary skill in the art would readily arrive at the claimed D50 being in the range of “less than 4 µm”. The recitation “a D50 determined by a laser diffraction scattering type particle size distribution measuring method” is similar to a product-by-process. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP § 2113).
Regarding claim 10, Shimoi teaches the Si-based negative electrode active material according to claim 3, wherein the particle size of the negative electrode active material can be adjusted, as addressed above. One of ordinary skill in the art would readily arrive at the claimed D50 being in the range of “less than 4 µm”. The recitation “a D50 determined by a laser diffraction scattering type particle size distribution measuring method” is similar to a product-by-process. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP § 2113).
Regarding claim 11, Shimoi teaches the Si-based negative electrode active material according to claim 4, wherein the particle size of the negative electrode active material can be adjusted, as addressed above. One of ordinary skill in the art would readily arrive at the claimed D50 being in the range of “less than 4 µm”. The recitation “a D50 determined by a laser diffraction scattering type particle size distribution measuring method” is similar to a product-by-process. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP § 2113).
Claims 6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoi, as applied to claims 1 and 3-5 above, respectively, and further in view of Liu et al. (CN 104638234 A, whose English machine translation is being used for citation purposes, hereafter Liu).
Regarding claims 6 and 13-15, Shimoi teaches the Si-based negative electrode active material according to claim 1, but is silent to a specific surface area of the Si-based negative electrode material.
In the same field of endeavor, Liu discloses that a similar Si-based negative electrode active material has a specific surface area of 0.5-20.0 m2/g (See at least claim 2 of Liu, lines 47-50 and 72-73). Liu further disclose that the resultant negative electrode will lead to advantages such as low internal resistance, long cycle life and excellent rate capability when used in a lithium ion battery (See at least, the end of Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Shimoi to use a Si-based negative electrode active material having a specific surface area of 0.5-20.0 m2/g, as taught by Liu, in order to achieve a battery with low internal resistance, long cycle life and excellent rate capability. As a result, the range of 0.5-20.0 m2/g overlaps “3 m2/g or more” as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Response to Arguments
Applicant's arguments filed November 23, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments are focused on the difference between the processes used to produce the Si-based negative electrode active material of Shimoi and the claimed Si-based negative electrode active material. However, Applicant does show evidence to demonstrate that this difference causes a structural difference of Si.  While the instant specification in paragraph [0041] describes “With this apparatus, the crystallinity of Si can be reduced to a level that cannot be easily reached by a planetary ball mill …”, there is no data of record to demonstrate it. Mere argument or conclusory statements in the specification does not suffice.” De Blauwe, 736 F.2d at 705, 222 USPQ at 196.
Where the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977). The burden is shifted to applicant to show that the prior art product does not necessarily possess the characteristics of the claimed product.
Additionally, Applicant’s arguments do not differentiate Si from the Si-based negative electrode active material. Note that the claimed XRD properties is for Si rather than the Si-based negative electrode active material. In this regard, the arguments are basically not commensurate with the scope of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727